DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The applicant respectfully corrected dependent claims 2-12, 15-19 and 21 with comma after preamble. Therefore, the objection to claims 2-12, 15-19 and 21 have been withdrawn. 
Response to Arguments
Applicant's amendment filled on 02/25/2021, with respect to the claims 3, 7-8, 10-11, 16-17 and 21 have been fully considered and are persuasive. Therefore, the rejections under 35 U.S.C 112(b) have been withdrawn.

Reason for Allowance
Claims 1, 14 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 14 and 20, when considered as a whole, are allowable over the prior art of record. Specifically, prior art of record fail to clearly teach or suggest “using the comparison function to guide the search by processing the two or more network export messages in an order based on the comparing; and based on comparison, determine the optimal paths between the node and the destination node, wherein optimal paths between the node and the destination node is optimal 
	The first closest prior art, Ball et al. (US Pub. No.: 2005/0074003 A1) discloses providing a distributed software architecture that implements a routing protocol as a set of processes running on a set of processors of a router. The distributed processes cooperate in a manner that internally exploits the distributed set of processors, yet externally presents an appearance/behavior of a single routing protocol process communicating with its peers in the network. The distributed nature of the architecture is achieved without altering the fundamental routing protocol, but by apportioning certain functions/tasks of the protocol among various processes in the multiprocessor router.
	The second closest prior art, White et al. (US Pub. No.: 2006/00007865 A1) discloses each router in a network is configured for generating router advertisement messages according to a flooding distance vector routing protocol. Each router advertisement message output according to the flooding distance vector routing protocol includes reachability information for at least one destination, and an originating router identifier indicating a router having originated the reachability information. If any router receiving the router advertisement message detects a 
	The third closest prior art, Raza et al. (US Pub. No.: 2006/0268681 A1) discloses a technique is provided for implementing route aggregation in a computer network containing a multi-homed customer site connected to primary and second networks, which in turn are both connected to a common “backbone” network. According to the technique, the primary network allocates a block of network addresses for the customer site, and the customer site notifies the secondary network of its allocated addresses. The secondary network first determines whether the primary network has already advertised an aggregated route which incorporates the customer site's route. If so, the secondary network “suppresses” (i.e., does not advertise) the customer site's route. The secondary network only “unsuppresses” the customer site's route if it detects that the primary network has lost connectivity to the customer site and/or the backbone network.
	Thus, combination of references do not disclose above indicated limitation as applied in all independent claims. Therefore, 1-12 and 14-21 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARMESH J PATEL whose telephone number is (571)272-2690.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha D Banks-Harold can be reached on (571) 272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


DHARMESH J. PATEL
Examiner
Art Unit 2465



/DHARMESH J PATEL/Examiner, Art Unit 2465

/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465